Mr. Justice Waterman delivered the opinion of the Court. This suit was brought by appellees, who are real estate brokers, against appellant, to recover commissions claimed to have been earned by them in the sale of certain premises in the city of Chicago. There was a finding and judgment for the plaintiff. In the record here presented, no exception to anything done by the court below appears, save an exception, taken to the overruling of a motion for a new trial, but neither such motion nor exception is shown by the bill of exceptions. It is not the business of the clerk to keep note of exceptions taken, and his minute of the same does not make them a part of the record. Foreman v. Johnson, 37 Ill. App. 452; Underhill v. M. & C. R. R. Co., 40 Ill. App. 22; Harris v. The People, 130 Ill. 464; Burnett v. Snapp, 39 Ill. App. 237. We therefore can not consider the motion for anew trial or the reasons urged in support thereof. The judgment of the Circuit Court is affirmed.